Citation Nr: 1332100	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.

2. Entitlement to total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran's active duty from October 1968 to July 1969 and from February 1978 to February 1981, has been confirmed.  He has reported that he had continuous active duty from October 1968 to February 1981.  This has not been confirmed.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for PTSD, evaluated as 30 percent disabling, effective April 20, 2007.  

The issues of TDIU and an initial rating higher than 50 percent are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's disability from PTSD is manifested by occupational and social impairment resulting in reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

This decision grants entitlement to an initial 50 percent rating, and remands the question of entitlement to a higher rating.  No further notice or assistance is required to aid the Veteran in substantiating the elements of his claim decided in here.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Psychiatric disabilities are rated under on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The criteria for 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

The criteria for 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The claims file contains statements from the Veteran and his wife, as well as a detailed interview and opinion from the VA examiner.  The evidence suggests that he was treated for depression during service and for anger attacks by his primary care provider after service.

The Veteran and his wife reported symptoms including, memory loss, hyper-vigilance, trouble sleeping, nightmares, and anger and impulse control.  These statements contain specific details about his anger and impulse control stating that he becomes out of control, breaks things, and has been verbally and physically abusive.  See statements by Veteran dated December 2007; statement from Veteran's wife dated February 2009.  The Veteran and his wife are competent to report observable symptoms of a psychological disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the reports of symptoms are consistent with that observed and recorded by the VA examiner and are thus deemed credible. 

In the May 2009 VA contracted examination, the examiner recorded symptoms of hyper-vigilance, panic attacks, sleep impairment and nightmares, flashbacks, anxiety, memory loss, and anger and impulse control.  He noted that the Veteran had lost his job as a prison guard after 19 years because of his impulsive and aggressive attitude, as well as unpredictable behavior.  The examiner concluded that he has diminished interest in activities, marked irritability and anger outbursts, and difficulty concentrating.

Applying the rating criteria to the overall picture of the Veteran's symptoms, he most nearly approximates the criteria for 50 percent disability.  He has panic attacks, disturbances in mood, impairment in short-term memory, and difficulty establishing and maintaining effective work relationships, which approximate the 50 percent criteria; the remand section further addresses the possibility of a higher rating.  


ORDER

An initial rating of 50 percent for PTSD is granted, effective from the date of service connection.


REMAND

The Veteran's representative at the Board has written that the Veteran has reported a significant increase in symptoms since his last examination.  The Veteran is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran's physician provided a March 2008 summary of treatment for psychiatric symptoms among other conditions.  VA has a duty to seek the records of this treatment.  Massey v. Brown, 7 Vet. App. 204 (1994)

The record raises the question of entitlement to TDIU as part of the initial claim.  See Jackson, 587 F.3d at 1109-10; see also Rice, 22 Vet. App. at 453-54.  A medical opinion is needed.

The record contains the Veteran's report that he underwent an examination for unspecified reasons in September 2011.  The report of examination is not in the records currently available to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of active duty and insure that all service treatment records, including those from any periods of National Guard service are obtained.

2.  Obtain the report of examination that reportedly took place in September 2011.

3.  Take the necessary steps to obtain records of the Veteran's treatment for psychiatric symptoms by his private physician, S. Vulfsons, M.D.

4.  Ask the Veteran to complete a formal application for TDIU.

5.  Send a notice letter to the Veteran laying out the specific requirements for entitlement to TDIU and tell him that he may submit evidence, including medical opinions, supporting his entitlement to that benefit.  

6.  After completing the above tasks, schedule the Veteran for an examination to assess the current severity of PTSD symptoms, as well as his employability. 

The examiner should review the record.  Such review should be noted in the examination report.  The examiner should respond to the following: 

a.  Report the Veteran's current PTSD symptoms.  Provide an opinion as to the current severity of the disability and its impact on work and social relationships.

b.  Report whether PTSD causes deficiencies in most of the areas of: work, school, family relations, judgment, thinking and mood.

c.  Note whether PTSD causes total occupational and social impairment.

b.  Provide an opinion as to whether PTSD in combination with the other service connected disabilities (diabetes mellitus, headaches, myoclonic epilepsy, and gastritis) would prevent him from performing work for which his previous education and occupational experience would qualify him.  

The examiner must provide reasons for the opinions.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


